 579313 NLRB No. 70WITTEK INDUSTRIES1On August 24, 1993, Administrative Law Judge William F. Ja-cobs issued the attached decision. The Respondent filed exceptions.
The General Counsel filed a brief in support of the judge's decision.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Respondent has also alleged in exceptions that the judge'scredibility resolutions, findings of fact, and conclusions of law are
the results of bias. After careful examination of the entire record, we
are satisfied that this allegation is without merit.The Respondent suspended and discharged employees Whitesideand Peterson for ``instructing employees to assemble in the lunch
room for a meeting'' during worktime. The judge found that
Whiteside and Peterson were engaged, at all relevant times, in pro-
tected concerted activity. We agree further, assuming, arguendo, that
the act of instructing employees to attend the meeting during
worktime was unprotected, and assuming further that Respondent
reasonably believed that the two employees engaged in that conduct,
the preponderance of evidence proves that they did not in fact en-
gage in that conduct. See NLRB v. Burnup & Sims, 379 U.S. 21(1964); Rubin Bros. Footwear, 99 NLRB 610 (1952). In addition,we note that Respondent's director of human resources presided and
spoke at the meeting.3All dates hereafter refer to 1993.Wittek Industries, Inc. and Linda Whiteside. Case33±CA±10012November 26, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe primary issues presented for Board review inthis case are whether the judge violated the Respond-
ent's due process rights by denying a request for con-
tinuance of the hearing and whether the judge correctly
found that the Respondent violated Section 8(a)(1) of
the Act by suspending and discharging two employees
because they engaged in protected concerted activi-
ties.1The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, as further explained
below, findings,2and conclusions and to adopt the rec-ommended Order.We find no merit in the Respondent's argument thatthe judge's denial of its request for a continuance vio-
lated its due process rights. There is no dispute that the
Respondent received timely notice of the original June
15, 19933hearing date. On June 14, Adam BourgeoisSr., the Respondent's attorney of record, filed a motion
for a continuance, which stated that his attendance was
required at another hearing that had been unexpectedly
scheduled for June 15. The motion did not propose al-
ternative hearing dates or indicate a potential schedule
conflict beyond June 15. The judge granted the Re-
spondent's motion and rescheduled the hearing forJune 16. All parties received proper notice of this ac-tion.On June 16, Ann Lynch, the Respondent's corporatelegal counsel, appeared at the hearing and requested a
further postponement. Lynch stated that Bourgeois had
informed her that morning that he would be unable to
attend the hearing. Professing unfamiliarity with the
details of the case and with the procedures for unfair
labor practice hearings, she requested a continuance for
a couple of weeks in order to hire new counsel to re-
place Bourgeois. The General Counsel opposed this re-
quest, and the judge denied it.It is undisputed that, prior to the Respondent's dis-charge of the two discriminatees, Lynch had attended
an investigatory meeting in which the two
discriminatees presented their evidence. Furthermore,
during the General Counsel's presentation of the case-
in-chief on June 16, Lynch had the opportunity to
cross-examine, and did cross-examine each of the Gen-
eral Counsel's witnesses. At 3:15 p.m., the judge ad-
journed the hearing until the next morning. Lynch then
contacted a potential witness for the Respondent, but
she decided that she would not use him. When the
hearing resumed at 9 a.m. on June 17, Lynch rested
without presenting any witnesses in the Respondent'sdefense. She did not renew her request for a continu-
ance. Lynch submitted a posthearing statement to the
judge, with argument on the merits and citation to rel-
evant precedent.In the circumstances described above, there is nobasis for finding prejudicial error in the judge's con-
duct of the hearing, nor is there any basis for granting
the Respondent's request for a remand or a new hear-
ing on the merits. We affirm the judge's ruling.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent Wittek Industries, Inc.,
Galesburg, Illinois, its officers, agents, successors, and
assigns, shall take the action set forth in the Order.DECISIONSTATEMENTOFTHE
CASEWILLIAMF. JACOBS, Administrative Law Judge. This casewas heard in Peoria, Illinois, on June 16 and 17, 1993. The
charge was filed by Linda Whiteside on November 30, 1992,
and complaint issued on January 12, 1993, alleging that
Wittek Industries, Inc. (Respondent or the Employer) first in-
definitely suspended, then discharged its employees Linda
Whiteside and Linda Peterson, because they engaged in pro-
tected concerted activities in violation of Section 8(a)(1) of
the Act. In its answer, Respondent denied the commission of
any unfair labor practices.All parties were represented at the hearing and were af-forded full opportunity to be heard and present evidence and 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Hereinafter, all dates are in 1992 unless indicated otherwise.argument. Briefs were filed by General Counsel and Re-spondent. On the entire record and my observation of the de-
meanor of the witnesses, I make the followingFINDINGSOF
FACTI. THEBUSINESSOFTHERESPONDENT
At all material times Respondent, an Ohio corporation,with an office and place of business in Galesburg, Illinois,
has been engaged in the business of manufacturing hose
clamps for the auto, aero, and appliance industries.During the 12 months preceding the issuance of complaint,Respondent, in conducting its business operations, sold and
shipped from its Galesburg, Illinois facility goods valued in
excess of $50,000 directly to points outside the State of Illi-
nois.At all material times, Respondent has been engaged incommerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. THEUNFAIRLABORPRACTICES
At all material times, the Respondent has maintained a setof plant rules of conduct and safety, rule A-1 of which
states:Restricting, hindering, interfering with or the stop-page or slowdown of work of any kind whatsoever, for
any reason whatsoever, or attempting to induce others
to do so ... is so detrimental to the continued effi-

cient, orderly operation of the plant that termination
without prior warning is the penalty.Respondent employed Linda Whiteside and Linda Petersonas machine operators on the first shift in cell (department)
5. They worked as partners on the same machine.Prior to July 2, 1992,1Respondent paid its employeesweekly and by check. In the period immediately preceding
this date, however, a number of employees' paychecks
bounced. Employees who wrote personal checks on their de-
posited paychecks had those checks bounce also. In short
order, the banks refused to accept their paychecks for de-
posit.Respondent's employees began to discuss the checkbouncing problem among themselves. On July 2, the problem
came to a head when a number of employees left their ma-
chines and gathered in the cafeteria. These employees were
followed by others until about 150 workers had concentrated
there, sitting and waiting for management to come and ad-
dress the problem. Finally, the owner, Carmen Viana and Di-
rector of Human Resources Ray Keegan came to the cafe-
teria and advised those present that henceforth their pay-
checks would be cashed in the office, by the Company.A second meeting was scheduled by management for 3:30that afternoon for employees who, for one reason or another,
had not attended the earlier one. Peterson contacted
Whiteside, who was on vacation at the time, and told her
about the earlier meeting as well as the one scheduled for
later in the day. Thereafter, Respondent continued to pay its
employees by check, on a weekly basis, but immediately
cashed their checks for them.On November 12, Whiteside and Peterson reported towork and immediately set up their machine and began pro-
duction. At 9:15 a.m. they took their breaks and headed for
the cafeteria to spend the next 10 minutes, which was cus-
tomary. On the way, they met employees Vi Gonzales, a cell
3 employee and Sheila Larkin, a cell 2 employee, returning
from their breaks. Gonzales asked Whiteside and Peterson if
they had gotten copies of the memo which she was carrying.
She showed her copy to Whiteside and explained that it said
that Respondent was going to change the weekly pay sched-
ule from every week to every 2 weeks and from cash to
checks. Whiteside read the memo which confirmed
Gonzales' description of it. The new system was scheduled
to become effective in January 1993.Whiteside and Peterson continued on to the cafeteriawhere they joined employees Doug Beaty and Lyle Miles,
setup men in cell 5. The four employees continued their
break at one of the tables where they discussed the content
of the memos, stacks of which had been placed in the cafe-
teria. All were against the change in the payroll schedule.
They complained that recently the Employer was, at times,
unable to meet the weekly payroll, and reasoned that it
would be even more difficult to meet a 2-week payroll.
Whiteside and Peterson voiced these concerns and asked
what could be done about it. All were upset.As the four employees discussed the payroll change, thedirector of manufacturing, Carl Rudd, walked by on the way
to his office. The four shouted at Rudd, asking him if he
knew anything about the memo or the pay change. Rudd re-
plied that he did not know what they were talking about, but
invited them to come to his office after the break. After the
break, Beaty and two other employees went to Rudd's office
while Whiteside and Peterson returned to their work stations.In Rudd's office, Beaty and the other employees made itclear to Rudd how upset they were with the forthcoming
payroll change. Rudd stated that he would find out what he
could and get back to them. He asked them to return to work
and they did so, but continued thereafter to talk about the
problem among themselves. As Beaty testified, ``Everybody
was kind of talking about it, the whole plant was pretty
much in an uproar over the situation ....''
Meanwhile, Whiteside and Peterson returned to their ma-chine and started it up in preparation for work. Within 5
minutes, however, a die broke and the machine stopped run-
ning. Whiteside called the setup men, Beaty or Miles, to get
it going. They came over to try to figure out what was
wrong with the machine, leaving Whiteside and Petersonwith downtime.Although machine breakdown is a common occurrence,there are no specific rules or requirements concerning what
the machine operators are supposed to be doing while their
machine is being repaired. They usually just chat, use the
rest room, visit at another employee's work station, or
sweep.With the breakdown of their machine on the morning ofNovember 12, Whiteside and Peterson took the occasion to
walk over to cell 3 and talk to Gonzales whose machine was
also down and who was sweeping at the time. Whiteside
asked Gonzales what she thought of the changes described
in the memo. Gonzales replied that it was a ``crock of shit,''
that ``it is not right'' and ``shouldn't happen.'' Whiteside 581WITTEK INDUSTRIESconcurred with Gonzales' stated opinion, then she and Peter-son returned to their machine.When Whiteside and Peterson arrived back at cell 5, theyfound that it had not yet been repaired. While they were
standing next to their machine, Sheila Larkin, located about
50 feet away, motioned for them to come over. They did so.
Larkin, speaking about the new pay schedule, said, ``Its not
right.'' Peterson agreed. Larkin said, ``I want a meeting. I
want a meeting, now.'' She told Whiteside and Peterson that
she was going to tell her team leader to call Keegan and see
if he could arrange for a meeting. Peterson agreed that she
too wanted a meeting. Larkin then walked away and
Whiteside and Peterson proceeded to cell 1 to speak with
employee Becky Wilson.There, Whiteside asked Wilson what she thought of thememo and pay changes. Wilson said she did not like it and
asked what could be done about it. She then raised her voice
and told the other employees around her what Whiteside had
asked her. They shook their heads and agreed that they did
not like the planned changes. Following these several con-
versations, which took altogether about half an hour,
Whiteside and Peterson returned to their work stations. On
the way back, Peterson stopped off at cell 3 to talk to Mike
Rasso, a supervisor. She asked Rasso what he thought of the
new pay change situation and told him that the employees
were angry. He replied that he did not blame them. Peterson
advised Rasso that some of the employees wanted a meeting.
Rasso told Peterson to talk to Rudd about it. Peterson did not
take Rasso's suggestion because she did not get the chance.
Instead, she returned to her work station.Once back at their machine, Whiteside and Peterson wereadvised by the setup men that it was inoperable and that they
were being reassigned to a different machine, also located in
cell 5. As they were about to start up the other machine, they
saw a group of employees from cell 2, including Larkin,
walking toward the cafeteria, by cell 5. Other employees
joined them as they passed the other cells on their way to
the breakroom. As they went by cell 5, Whiteside shouted
to them, asking them what was going on. The employees in
the group replied that there was a meeting in the cafeteria.
Peterson knew that the meeting concerned the pay changes,
so she shut down her machine and she and Whiteside joined
the group headed for the cafeteria. At this time, it was a little
after 10 a.m.Beaty testified that he was working on a machine shortlyafter the morning break when several people told him that
there was going to be a meeting in the cafeteria. He and vir-
tually every other employee went to the cafeteria to attend
the meeting.On arriving at the cafeteria, all the employees just sataround and waited for someone in management to appear.
After the entire employee complement had gathered in the
cafeteria, they were joined there by several members of man-
agement, supervisors, and office staff. It was clear that the
employees were angry about the pay changes and wanted an
explanation.Keegan addressed the assemblage. He called the meetingto order but denied that he had called it initially. He then
read the pay change memo aloud to those present and invited
questions. Whiteside asked if the pay changes contained in
the memo were final and Keegan said that they were. After
several more questions were asked and there were no more,Keegan released the employees to return to work. The meet-ing lasted between 30 minutes and an hour.During the meeting, when Keegan was asked if the paychanges described in the memo were final, and he replied
that they were, one cell 6 employee, Dianne Glass, left the
meeting and returned to her work station to catch up on
some paperwork. She had attended for just a few minutes.When Glass returned to cell 6 and began to work, AnitaBerry, an employee who was employed in the quality assur-
ance office, came by and asked Glass if she had not known
about the meeting. Glass replied that she had known about
it, that Linda had told her about it, and that she had attended.
She added that she thought ``it [Keegan's remarks] was
bullshit'' and had left early. Berry did not respond. The
meeting broke up about noon.When Glass told Berry that Linda had told her about themeeting, she was telling the truth. She testified that she was
at work that morning in cell 6 and that Peterson merely said,
as she passed by, that everybody was going to the cafeteria
for a meeting and that Glass could go if she wanted. Peter-
son asked Glass to pass the word. The conversation lasted
only 30 seconds.Later in the day, still on November 12, Berry came overto Glass and asked her if she would be willing to sign a
paper to the effect that it was Peterson who had told her
about the meeting. Glass agreed to sign such a document but
then asked Berry why she wanted her to do so. Berry replied
that Viana wanted to narrow it down and find out who had
actually started the meeting. Berry asked Glass if she would
write it out. Glass agreed to do so and Berry left. Glass,
however, did not write the report as she had promised. Still
later, the same day, or the following day, Berry once again
approached Glass. She told Glass that she had typed up the
report for Glass and wanted her to come in sometime and
sign it. When Glass failed to visit Berry's office voluntarily
and sign the document, Berry had her paged to the quality
assurance office and directed her to sign the document. This
was probably on November 13.After the meeting on November 12, the employees, includ-ing Whiteside and Peterson, returned to their work stations
but continued to discuss their dissatisfaction with the pro-
spective pay system changes. A few days after the November
12 meeting, Peterson, Whiteside, Miles, and Larkin were
seated together in the cafeteria. Larkin asked the others if
they knew that Viana was trying to find out who had started
the November 12 meeting. Peterson suggested that no one in
particular had started the meeting, so Respondent could not
blame any one.On November 20, just before the end of the shift,Whiteside and Peterson were summoned to the office.
Present were Keegan, Rasso, and Pat Clougherty, the new di-
rector of human resources, replacing Keegan in that position.
Whiteside asked why they had been called to the office.
Clougherty replied that they, Whiteside, and Peterson, had
been seen on November 12 going from cell to cell, instruct-
ing employees to stop working and go to a meeting. Both
Whiteside and Peterson denied the accusation. Clougherty
countered that he had in his possession signed affidavits to
support his charge, then handed each of the employees an
employee report form which charged them with violating
rule A-1. Under the heading ``Company Statement,'' was
typed: 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Whiteside's copy was misdated.3City Dodge Center, 289 NLRB 194 (1988).On 11/12/92,2you were observed going from Cell toCell instructing employees to assemble in the lunch
room for a meeting due to the Company announcing a
change in the method of paying plant personnel every
two weeks instead of one. This act is in direct violation
of plant rule A-1 ....After reading the company statement, Whiteside said that sheagreed with half of it. Peterson said the same thing, that on
the day in question, she and Whiteside had been going from
cell to cell but she denied the rest of the Respondent's
assusation. Clougherty directed Whiteside and Peterson to
write down on the form, in a space provided, what they
agreed and disagreed with in the company statement and to
sign it. Whiteside and Peterson complied with Clougherty's
instructions. Clougherty and Keegan then advised Whiteside
and Peterson that they had been very good workers in the
past, that their activity on November 12 would be further in-
vestigated but that, in the meantime, they were suspended in-
definitely. Clougherty said that, after further investigation, he
would meet with Viana and the supervisory staff and then
get in touch with Whiteside and Peterson.That evening, Whiteside called Viana to tell her what hadoccurred earlier in the day. Viana seemed confused until
Clougherty who was with her and listening on the speaker
phone, explained the suspension of Whiteside and Peterson
to Viana. Viana then told Whiteside that she and Peterson
had violated rule A-1 and that Clougherty would handle the
situation. Clougherty then spoke directly to Whiteside and
complained that he had already told her that he would be in
touch with her.Just before Thanksgiving, Clougherty called Peterson ather home. He advised her that Viana was going away over
the holidays and that after her return he would let her and
Whiteside know about their suspensions.On November 23, Whiteside wrote a statement containingher version of what had occurred on November 12. After
signing it, she had it notarized. The following day she had
Peterson sign an identical copy of the statement which was
also notarized. On the following Monday, Whiteside and Pe-
terson took their notarized statements to the plant to give to
Clougherty. When Clougherty was called out to the reception
area, he was angry and began screaming at them, wanting to
know why they were there. He stated that he had told them
that he would contract them. Whiteside defended her pres-
ence by explaining that she had been waiting for his phone
call which never came and also wanted to give him a copy
of her notarized statement. She offered him a copy of her
statement, but he refused to accept it. He said he would be
in contact with them and Whiteside and Peterson then left.
Later that day, Whiteside found a message on her answering
machine from Clougherty to the effect that she and Peterson
should appear the following day at his office at 1 p.m.On November 24, Whiteside and Peterson met, as sched-uled, with Clougherty, Keegan, and Corporate Counsel Anne
Lynch. Clougherty asked Whiteside for her side of the story.
She handed him a copy of her affidavit. After reading it, he
passed it around to Lynch and Keegan. Clougherty then
asked if that was all Whiteside and Paterson had to say.
Whiteside said it was, but asked if she could have copies ofthe sworn statements of employees on which Respondent hadrelied in suspending her and Peterson. Whiteside's request
was refused. She then asked how long the investigation was
going to continue. Clougherty replied that this was a com-
pany with a business to run, and could not spend all of its
time investigating this situation. Whiteside asked if he could
give her some idea when she could hear from him. He re-
plied that after Viana returned, he would give her the state-
ments and would then get back to Whiteside. Thereafter,
Whiteside called Clougherty and, in return, received mes-
sages to the effect that the affidavits were on Vianas' desk,
but she had not yet been in to review them.Toward the end of November, Whiteside made one finalcall to Clougherty. He told her it was out of his hands and
that Jo Anna Bergman, Viana's assistant, was now handling
the matter, and that no decision had been made.Neither Whiteside nor Peterson heard anything more fromRespondent so Whiteside, on November 30, filed the charge
in the instant case on behalf of both. Service was on Decem-
ber 1.On December 9, Respondent sent identical letters toWhiteside and Peterson notifying them that they were termi-
nated for violating rule A-1 of the Company's plant rules of
conduct and safety manual on October 12.ConclusionThe record clearly indicates that Whiteside and Peterson,on November 12, joined other employees in engaging in con-
certed activity which is protected under Section 8(a)(1) of the
National Labor Relations Act. The record is equally clear
that Respondent, on November 20, suspended them and, on
December 9, terminated them because they engaged in the
above-described protected concerted activity. Thus, the Re-
spondent violated Section 8(a)(1) of the Act.3Respondent takes the position that its termination ofWhiteside and Peterson was warranted because before they
caused a work stoppage they should have used other avail-
able avenues to address the pay system change. I find Re-
spondent's defense to be without merit.III. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondent set forth in section II,above, occurring in connection with the operations of the Re-
spondent described in section I, above, have a close, inti-
mate, and substantial relationship to trade, traffic, and com-
merce among the several States and tend to lead to labor dis-
putes, burdening and obstructing commerce, and the free
flow of commerce.IV. THEREMEDY
Having found that Respondent has engaged in unfair laborpractices violative of Section 8(a)(1) of the Act, I shall rec-
ommend that it be ordered to cease and desist therefrom and
take certain affirmative action designed to effectuate the poli-
cies of the Act.Having found that the Respondent unlawfully suspended,then discharged, Linda Whiteside and Linda Peterson, I shall
recommend that the Respondent be ordered to offer them im- 583WITTEK INDUSTRIES4See Sterling Sugars, 261 NLRB 472 (1982).5If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''mediate reinstatement to their former positions or, if suchjobs no longer exist, to substantially equivalent positions,without loss of seniority or other rights and privileges, dis-
charging if necessary any replacements, and make them
whole for any loss of earnings they may have suffered by
reason of the discrimination against them by payment to
them of a sum of money equal to the amounts that they nor-
mally would have earned from the date of their suspensions
and discharges to the date on which bona fide offers of rein-
statement are made, in accordance with F.W. Woolworth
Co., 90 NLRB 289 (1950), with interest thereon computedin the manner prescribed in New Horizons for the Retarded,283 NLRB 1173 (1987). See also Isis Plumbing Co., 138NLRB 716 (1962). I shall also recommend that Respondent
be required to post an appropriate notice and to remove from
its records any references to the discharges of Linda
Whiteside and Linda Peterson and to provide them with writ-
ten notices of such removal and of the fact that their dis-
charges will not be used as a basis for further personnel ac-
tions against them.4CONCLUSIONSOF
LAW1. Respondent is, and at all times material has been, anemployer engaged in commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.2. Respondent violated Section 8(a)(1) of the Act by sus-pending and discharging Linda Whiteside and Linda Peterson
in order to discourage employees from engaging in protected
concerted activities, thus interfering with, restraining, and co-
ercing employees in the exercise of rights guaranteed them
by Section 7 of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended5ORDERThe Respondent, Wittek Industries, Inc., Galesburg, Illi-nois, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Suspending or discharging any employee because thatemployee has engaged in protected concerted activity.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer to Linda Whiteside and Linda Peterson imme-diate and full reinstatement to their former positions, without
prejudice to their seniority and other rights and privileges,
dismissing, if necessary, any replacement, and make them
whole for any lost earnings resulting from the discrimination
against them by payment of a sum determined in accordance
with the formula set forth in the remedy section of this deci-
sion.(b) Remove from its files any references to the November20, 1992 indefinite suspensions and the December 9, 1992
discharges of Linda Whiteside and Linda Peterson and notify
them in writing that it has done so and that evidence of their
suspensions and discharges will not be used as a basis for
future personnel action against them.(c) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security payments records, timecards, person-
nel records and reports, and all other records necessary to
analyze the amounts of backpay due under the terms of this
recommended Order.(d) Post at its plant in Galesburg, Illinois, copies of the at-tached notice marked ``Appendix.''6Copies of the notice onforms provided by the Regional Director for Region 33, after
being signed by the Respondent's representative, shall be
posted by it immediately upon receipt and maintained for 60
consecutive days in conspicuous places, including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by Respondent to ensure that the
notices are not altered, defaced, or covered by any other ma-
terial.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Board Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discharge or suspend employees, or in anyother manner discriminate against them in regard to their ten-
ure of employment or other term or condition of their em-
ployment because they engaged in concerted activities pro-
tected by the Act for mutual aid or protection with respect
to wages, hours, or other terms and conditions of employ-
ment.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer to Linda Peterson and Linda Whiteside im-mediate and full reinstatement to their former jobs or, if
those jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other rights
and privileges previously enjoyed, and WEWILL
make themwhole for any loss of earnings and other benefits suffered by
reason of their unlawful suspensions and discharges. 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILL
remove from our files any references to the No-vember 20, 1992 indefinite suspensions and the December 9,1992 discharges of Linda Peterson and Linda Whiteside and
notify them in writing that we have done so and that evi-dence of their suspensions and discharges will not be usedas a basis for future personnel action against them.WITTEKINDUSTRIES, INC.